Case 7:17-cv-08943-CS-JCM Document 603-5 Filed 06/25/20 Page 1 of 12




                        EXHIBIT 1
Case 7:17-cv-08943-CS-JCM Document 603-5 Filed 06/25/20 Page 2 of 12


                         1.5 Oshry Interpreter

          Date            Vendor              Invoice Number    Amount
          12/13/2018   Quality Translations               913 $   591.68

                                                       Total: $   591.68
            Case 7:17-cv-08943-CS-JCM Document 603-5 Filed 06/25/20 Page 3 of 12



                                                                                                Invoice
Quality Translations LLC
252 West 37th Street
Suite 1202
NY 10018

Phone # 2126317520
                                                                                       Inv oice #:   913
                                                                                   Inv oice Date:    12/13/2018
            Bill To:                                                                   Due Date:     12/13/2018
             Latham & Watkins                                                             Project:
             Natalie L. Sagara
                                                                                   P.O. Numbe r:     QT18-000665
             885 Third Avenue
             New York, NY 10022-4834




                                                                                                       Terms

     Date                                             Desc ript ion                                   Amoun t
12/3/2018         Yiddish to English Interpretation                                                        360.00
                  $80/hour at 4.5 hours

12/3/2018         Taxi Reimbursement                                                                       231.68




                                                                           Total                          $591.68

                                                                           Payment s/Credit s                  $0.00

                                                                           Balance Due                    $591.68


                                        Checks payable to:Quality Translations
                                            252 W37th Street, suite 1202
                                                New York, NY 10018
Case 7:17-cv-08943-CS-JCM Document 603-5 Filed 06/25/20 Page 4 of 12
Case 7:17-cv-08943-CS-JCM Document 603-5 Filed 06/25/20 Page 5 of 12
Case 7:17-cv-08943-CS-JCM Document 603-5 Filed 06/25/20 Page 6 of 12
Case 7:17-cv-08943-CS-JCM Document 603-5 Filed 06/25/20 Page 7 of 12
Case 7:17-cv-08943-CS-JCM Document 603-5 Filed 06/25/20 Page 8 of 12
Case 7:17-cv-08943-CS-JCM Document 603-5 Filed 06/25/20 Page 9 of 12
Case 7:17-cv-08943-CS-JCM Document 603-5 Filed 06/25/20 Page 10 of 12
Case 7:17-cv-08943-CS-JCM Document 603-5 Filed 06/25/20 Page 11 of 12
Case 7:17-cv-08943-CS-JCM Document 603-5 Filed 06/25/20 Page 12 of 12
